Wheeler, J.
This.suit is brought upon letters patent No. 276,430, dated April 24, 1883, and granted to the orator for a gauge for forming foundations for artificial flowers. The only question arising upon the pleadings and proofs is made by' the testimony of the defendant Hofheimer in stating that he does not think there is any invention in the patent. No reasons are given for this opinion, and none are apparent sufficient to overcome the prima facie effect of the patent. On the contrary, the device seems to be quite ingenious, and well worthy to be called the result of the exercise of inventive faculties, especially in the absence of any proof of prior contrivance of this sort.
Let there be a decree for the orator for an injunction and account according to the prayer of the bill, with costs.